               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA

NATIONAL RIFLE
ASSOCIATION OF AMERICA, Inc.,
et al.,

      Plaintiffs,

v.                                          Case No. 4:18-cv-137-MW/MAF

RICK SWEARINGEN, in his
official capacity as Commissioner
of the Florida Department of
Law Enforcement,

      Defendant.

_______________________________/

               DEFENDANT’S ANSWER AND DEFENSES TO
              PLAINTIFFS’ SECOND AMENDED COMPLAINT

      Defendant Rick Swearingen, in his official capacity as Commissioner of the

Florida Department of Law Enforcement, hereby answers [54] Plaintiffs’ Second

Amended Complaint and asserts various defenses. Plaintiffs filed the Complaint

before this Court dismissed Attorney General Ashley Moody as a party. See Dkt. 94.

Therefore, all allegations in the Complaint pertaining to the Attorney General are

denied as moot.
                               INTRODUCTION

      1.    The referenced case speaks for itself. Otherwise, the allegations in

paragraph 1 are conclusions of law for which no answer is required. To the extent

they may be deemed allegations of fact, they are denied.

      2.    The referenced law speaks for itself. Otherwise, the allegations in

paragraph 2 are conclusions of law for which no answer is required. To the extent

they may be deemed allegations of fact, they are denied.

      3.    The referenced statutes speak for themselves. Otherwise, the

allegations in paragraph 3 are conclusions of law for which no answer is required.

To the extent they may be deemed allegations of fact, they are denied.

      4.    The allegations in paragraph 4 are conclusions of law for which no

answer is required. To the extent they may be deemed allegations of fact, they are

denied.

                        JURISDICTION AND VENUE

      5.    Admitted.

      6.    Defendant admits that Plaintiffs seek such remedies.

      7.    Defendant admits that venue is proper in this Court based on the

allegations in Plaintiffs’ Second Amended Complaint.




                                         2
                                       PARTIES

      8.       Defendant admits that Plaintiff National Rifle Association is a

nonprofit association incorporated under the laws of New York. Defendant is

without sufficient information and knowledge to admit or deny the remaining

allegations.

      9.       Defendant is without sufficient information and knowledge to admit or

deny the allegations in paragraph 9.

      10.      Defendant admits that he is the Commissioner and Executive Director

of the Florida Department of Law Enforcement, that this action has been brought

against him in his official capacity, and that his official address is 2331 Phillips

Road, Tallahassee, FL 32308. The remaining allegations are conclusions of law for

which no response is required.

      11.      Denied as moot. In light of this Court’s May 1, 2020 Order, Dkt. 94,

the Attorney General is no longer a party to this action.

                                   ALLEGATIONS

      12.      Admitted.

      13.      Paragraph 13 quotes a statute. No answer is required; the statute speaks

for itself. To the extent that paragraph 13 contains conclusions of law, no answer is

required.



                                           3
      14.    The referenced statutes speak for themselves. Otherwise, the

allegations in paragraph 14 are conclusions of law for which no answer is required.

To the extent they may be deemed allegations of fact, they are denied.

      15.    The referenced statutes speak for themselves. Otherwise, the

allegations in paragraph 15 are conclusions of law for which no answer is required.

To the extent they may be deemed allegations of fact, they are denied.

      16.    The referenced statutes speak for themselves. Otherwise, the

allegations in paragraph 16 are conclusions of law for which no answer is required.

To the extent they may be deemed allegations of fact, they are denied.

      17.    The allegations in paragraph 17 are conclusions of law for which no

answer is required. To the extent they may be deemed allegations of fact, they are

denied.

      18.    Defendant is without sufficient information and knowledge to admit or

deny the factual allegations in paragraph 18. To the extent that paragraph 18 includes

conclusions of law, no answer is required.

      19.    Defendant is without sufficient information and knowledge to admit or

deny the factual allegations in paragraph 19. To the extent that paragraph 19 includes

conclusions of law, no answer is required.

      20.    Defendant is without sufficient information and knowledge to admit or

deny the allegations in paragraph 20.

                                          4
      21.    Defendant is without sufficient information and knowledge to admit or

deny the factual allegations in paragraph 21. To the extent that paragraph 21 includes

conclusions of law, no answer is required.

      22.    Defendant is without sufficient information and knowledge to admit or

deny the factual allegations in paragraph 22. To the extent that paragraph 22 includes

conclusions of law, no answer is required.

      23.    Defendant is without sufficient information and knowledge to admit or

deny the allegations in paragraph 23.

      24.    The allegations in paragraph 24 are conclusions of law for which no

answer is required. To the extent they may be deemed allegations of fact, they are

denied.

                                     COUNT 1

      25.    Defendant incorporates by reference the responses in the preceding

paragraphs of this Answer.

      26.    The referenced constitutional provision speaks for itself. Otherwise, the

allegations in paragraph 26 are conclusions of law for which no answer is required.

To the extent they may be deemed allegations of fact, they are denied.

      27.    The referenced constitutional provisions speak for themselves.

Otherwise, the allegations in paragraph 27 are conclusions of law for which no



                                          5
answer is required. To the extent they may be deemed allegations of fact, they are

denied.

      28.   The referenced statute speaks for itself. Otherwise, the allegations in

paragraph 28 are conclusions of law for which no answer is required. To the extent

they may be deemed allegations of fact, they are denied.

      29.   The allegations in paragraph 29 are conclusions of law for which no

answer is required. To the extent they may be deemed allegations of fact, they are

denied.

                                    COUNT 2

      30.   Defendant incorporates by reference the responses in the preceding

paragraphs of this Answer.

      31.   The referenced constitutional provision speaks for itself. Otherwise, the

allegations in paragraph 31 are conclusions of law for which no answer is required.

To the extent they may be deemed allegations of fact, they are denied.

      32.   The referenced statute speaks for itself. Otherwise, the allegations in

paragraph 32 are conclusions of law for which no answer is required. To the extent

they may be deemed allegations of fact, they are denied.

      33.   The allegations in paragraph 33 are conclusions of law for which no

answer is required. To the extent they may be deemed allegations of fact, they are

denied.

                                         6
                             PRAYER FOR RELIEF

      Defendant denies that Plaintiffs are entitled to any relief demanded in

paragraph 34, or any relief whatsoever.

                                    DEFENSES

                                   First Defense

      Plaintiffs fail to state a claim upon which relief can be granted.

                                  Second Defense

      Plaintiffs have not shown entitlement to attorney’s fees or costs.

                                   Third Defense

      To the extent this Court finds any provision of the challenged law

unconstitutional, the remainder of the law is severable.

                                  Fourth Defense

      Defendant has not knowingly or intentionally waived any applicable defense.

Defendant reserves the right to assert and rely upon other such defenses as may

become available or apparent during discovery proceedings or as may be raised or

asserted by others in this case, and to amend the Answer, and defenses accordingly.

Defendant further reserves the right to amend the Answer to delete defenses that he

determines are not applicable after subsequent discovery.




                                          7
Respectfully submitted,

ASHLEY MOODY
ATTORNEY GENERAL

/s/ Elizabeth Teegen
ELIZABETH TEEGEN (FBN 833274)
Chief Assistant Attorney General
Elizabeth.Teegen@myfloridalegal.com

CHRISTOPHER J. BAUM
Senior Deputy Solicitor General
Christopher.Baum@myfloridalegal.com
AMIT AGARWAL (FBN 125637)
Solicitor General
Amit.Agarwal@myfloridalegal.com
TIMOTHY L. NEWHALL (FBN 391255)
Senior Assistant Attorney General
Timothy.Newhall@myfloridalegal.com
Office of the Attorney General
PL-01, The Capitol
Tallahassee, Florida 32399
(850) 414-3300
Counsel for Defendant




  8
                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 28th day of July, 2020, a copy of the

foregoing was served on all counsel of record through the court’s CM/ECF Notice

of Electronic Filing System.

                                     /s/ Elizabeth Teegen
                                     Counsel for Defendant




                                       9
